In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-4470
ANTHONY PRATT,
                                               Plaintiff-Appellant,
                                v.

DAVID TARR, et al.,
                                            Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
              No. 04-C-839—Lynn Adelman, Judge.
                         ____________
  SUBMITTED AUGUST 23, 2006—DECIDED SEPTEMBER 27, 2006
                         ____________


  Before BAUER, POSNER, and WOOD, Circuit Judges.
  POSNER, Circuit Judge. The plaintiff in this state pris-
oner’s civil rights suit claims that prison officials violated
his constitutional right to access to the courts. His pro se
complaint alleges that they “den[ied] him adequate scribe
materials, a desk, a chair and personal legal property to
defend pending litigation in state and federal courts,
which caused plaintiff’s cases to now be lost and/or
dismissed”; they “violate[d] access to the courts’ standards
by refusing to release lawbooks, briefs, transcripts, case law
materials, [and] carbon paper.” The district judge dismissed
the suit on the ground that the plaintiff had failed to plead
2                                                No. 05-4470

a claim of denial of access to the courts with the requisite
particularity—failed to “provide more than general allega-
tions that defendants hindered his ability to pursue these or
any other non-frivolous legal actions.”
  In so ruling the judge relied primarily on Ortloff v. United
States, 335 F.3d 652, 656 (7th Cir. 2003), which holds that
to avert dismissal on the pleadings the plaintiff in a denial
of access case “must make specific allegations as to the
prejudice suffered because of the defendants’ alleged
conduct.” He must do this “because a right to access-to-
courts claim exists only if a prisoner is unreasonably
prevented from presenting legitimate grievances to a
court; various resources, documents, and supplies
merely provide the instruments for reasonable access,
and are not protected in and of themselves. Thus, when a
plaintiff alleges a denial of the right to access-to-courts,
he must usually plead specific prejudice to state a claim,
such as by alleging that he missed court deadlines, failed to
make timely filings, or that legitimate claims were dis-
missed because of the denial of reasonable access to legal
resources.”
  Ortloff in turn relied solely on Martin v. Davies, 917 F.2d
336 (7th Cir. 1990), which had been decided before the
Supreme Court, in Leatherman v. Tarrant County Narcotics
Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993),
made emphatically clear that federal courts are not to
supplement the list in Rule 9(b) of the Federal Rules of Civil
Procedure of claims that must be pleaded with particularity.
The Court repeated this Diktat in Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 513 and n. 3 (2002); see also Christopher v.
Harbury, 536 U.S. 403, 417-18 and n. 15 (2002), as we and the
other courts of appeals have done repeatedly since
Leatherman. E.g., Christopher v. Buss, 384 F.3d 879, 881 (7th
No. 05-4470                                                    3

Cir. 2004); Thomson v. Washington, 362 F.3d 969, 971 (7th Cir.
2004); Walker v. Thompson, 288 F.3d 1005, 1007 (7th Cir.
2002); Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002);
Payton v. Rush-Presbyterian St. Luke’s Medical Center, 184 F.3d
623, 627 (7th Cir. 1999); Chao v. Rivendell Woods, Inc., 415
F.3d 342, 346-48 (4th Cir. 2005); Swann v. Southern Health
Partners, Inc., 388 F.3d 834, 836-38 (11th Cir. 2004). In Kolupa
v. Roselle Park District, 438 F.3d 713, 715 (7th Cir. 2006), we
said: “Any decision declaring ‘this complaint is deficient
because it does not allege X’ is a candidate for summary
reversal, unless X is on the list in Rule 9(b).” We repeated
this admonition in Simpson v. Nickel, 450 F.3d 303, 305 (7th
Cir. 2006). But old habits die hard.
   The list in Rule 9(b) of claims that must be pleaded
with particularity does not include claims of denial of access
to the courts, and so in Nance v. Vieregge, 147 F.3d 589, 590-
91 (7th Cir. 1988), we had held (as noted in Thomson v.
Washington, supra, 362 F.3d at 971) that there is indeed no
heightened-pleading requirement for such claims. And
shortly after the decision in Ortloff, another panel of this
court had stated the pleading requirement for a denial of
access claim thus: “In order to avoid dismissal . . . [plaintiff]
therefore had to allege that he had a non-frivolous legal
claim that was frustrated or impeded by [defendant’s]
failure to assist him in the preparation and filing of mean-
ingful legal papers and that he was harmed by [defendant’s]
action (or lack thereof).” Lehn v. Holmes, 364 F.3d 862, 868
(7th Cir. 2004). This is the language of notice pleading, not,
as in Ortloff, of fact pleading, notice pleading being all that
is required of claims that don’t fall within the scope of Rule
9(b).
  Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006),
recognized the tension between Ortloff and Lehn and sought
4                                                  No. 05-4470

to dissolve it. We said that the pleading standard applicable
to denial of access claims is indeed notice pleading, but we
added that “the mere denial of access to a prison law library
or to other legal materials is not itself a violation of a
prisoner’s rights; his right is to access the courts, and only if
the defendants’ conduct prejudices a potentially meritorious
challenge to the prisoner’s conviction, sentence, or condi-
tions of confinement has this right been infringed . . . . [A]
prisoner’s complaint [must therefore] spell out, in minimal
detail, the connection between the alleged denial of access
to legal materials and an inability to pursue a legitimate
challenge to a conviction, sentence, or prison conditions.
Requiring the complaint to include the basic allegations of
the prejudice suffered serves the traditional purpose of
notice pleading: it gives defendants fair notice of the claims
against them and a reasonable opportunity to form an
answer” (emphasis added); cf. Loubser v. Thacker, 440 F.3d
439, 442-43 (7th Cir. 2006) (citations omitted) (“although
conspiracy is not something that Rule 9(b) of the Federal
Rules of Civil Procedure requires be proved with
particularity . . . it differs from other claims in having a
degree of vagueness that makes a bare claim of ‘conspiracy’
wholly uninformative to the defendant. Federal pleading
entitles a defendant to notice of the plaintiff’s claim so that
he can prepare responsive pleadings. That is why courts
require the plaintiff to allege the parties, the general pur-
pose, and the approximate date of the conspiracy”); Alston
v. Parker, 363 F.3d 229, 233-34 and n. 6 (3d Cir. 2004).
  In other words, it is not enough for a plaintiff to allege
that the prison did not supply him with writing materials.
That wouldn’t give the prison a clue as to what injury
the plaintiff was alleging, and the prison would therefore
have no idea how to go about preparing its defense. To
survive a motion to dismiss, the complaint would have to
No. 05-4470                                                   5

go on and allege that as a result of the prison’s action the
plaintiff had lost a case or suffered some other legal setback.
   Applying the standard set forth in the opinion to Mar-
shall’s complaint, we held the complaint adequate, though
it was only slightly more detailed than the complaint in this
case. Marshall “alleged that the defendants reduced his law
library access to a ‘non-existent’ level, and that his inability
to research and prepare for a May 29, 2003 court hearing
caused him to lose custodial credit time that would have
shortened his incarceration. The law requires no more from
a prisoner at this stage of the proceeding.” Marshall v.
Knight, supra, 445 F.3d at 969. The plaintiff in the present
case alleged that the defendants withheld law books, briefs,
and other materials that are needed by a pro se litigant if he
is to have the faintest chance of prevailing, and that as a
result he lost court cases. He did not list the cases he lost,
and this might have made it difficult for the defendants to
begin to prepare their defense—might even have justified
dismissal of the complaint, though presumably with leave
to replead—were it not that in response to the defendants’
motion to dismiss, the plaintiff submitted filings and other
documents relating to his numerous lawsuits. So the suits
were identified, and all that was missing was the precise
causal connection between particular legal materials
withheld and particular adverse rulings.
  The district judge went through the exhibits and found
that none showed that the withholding of materials of
which the plaintiff complained had affected the outcome of
the suits. But one would not expect the filings to show this.
Cf. Alston v. Parker, supra, 363 F.3d at 234 n. 7. At some point
in this suit the plaintiff will be required to prove that
because he lacked law books or briefs or other materials
he lost one or more of those cases. That showing is not
6                                                 No. 05-4470

required at the pleadings stage. There the only question is
the adequacy of the pleadings “to allow the court to deter-
mine at the outset of the litigation, before costly discovery
is undertaken, whether the plaintiff has any tenable theory
or basis of suit,” Ryan v. Mary Immaculate Queen Center, 188
F.3d 857, 860 (7th Cir. 1999), and to place the defendants on
notice of the plaintiff’s claim so that they can begin to
prepare their defense. Under this standard, the plaintiff’s
complaint, as is plain from Marshall, was adequate. If the
defendants need more information concerning the plaintiff’s
claim, they can serve a contention interrogatory on the
plaintiff, Fed. R. Civ. P. 33(c); Thomson v. Washington, supra,
362 F.3d at 971; Shah v. Inter-Continental Hotel Chicago
Operating Corp., 314 F.3d 278, 282-83 (7th Cir. 2002); Ryan v.
Mary Immaculate Queen Center, supra, 188 F.3d at 860, or file
a motion for a more definite statement, Fed. R. Civ. P. 12(e);
Alston v. Parker, supra, 363 F.3d at 234 n. 7; Anderson v.
District Board of Trustees, 77 F.3d 364, 366-67 and n. 4 (11th
Cir. 1996), just as the district judge on his own initiative can
ask the plaintiff for a brief or memorandum explaining the
legal basis of the plaintiff’s claim. Shah v. Inter-Continental
Hotel Chicago Operating Corp., supra, 314 F.3d at 282; Alston
v. Parker, supra, 363 F.3d at 234 n. 7.
  The judgment is reversed and the case remanded for
further proceedings consistent with this opinion.
No. 05-4470                                             7

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—9-27-06